Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7-14, and 16-20 remain for examination.  The amendment filed 2/3/21 amended claims 1, 5, 10, 14, 16, and 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.

Response to Arguments
On pages 8-9 of the RCE filed 2/3/21, Applicant argues regarding the Kirti reference:
Kirti does not train models to recognize whether a pattern exists in the input data. Instead, Kirti only generally discusses training models to identify abnormal behavior. “These may incorporate machine learning algorithms to generate threat models, such as, but not limited to, deviations from base line expectations, rare and infrequent events, and behavior analytics to derive suspicious behavior of a user. Algorithms and profiles can be trained to intelligently predict whether an unusual behavior is a security risk.” Kirti, ]} [0067], “Activity data collected from various parameters over period of time can be used with machine learning algorithms to generate patterns referred to as user behavior profiles” Kirti, ]} [0068], Although Kirti’s models may be used to generally identify abnormal behavior, there is no discussion of specifically training models to receive input activity and determine whether or not a particular pattern exists in the input data. Rather, they are configured to identify whether an abnormal pattern exists, which is the opposite of what is claimed. Therefore, it is respectfully requested that this rejection be withdrawn.
These may incorporate machine learning algorithms to generate threat models, such as, but not limited to, deviations from base line expectations,…”).  Kirti further confirms that in an initial training step, the machine learning algorithm(s) employed by Kirti learn the normal behavior of the user in the system (paragraph 0073).
On page 9 of the RCE filed 2/3/21, Applicant further argues:
For example, an input pattern may be used to train a plurality of different models, each of which may use a different machine learning program. This generates multiple models that recognize the pattern in different ways. Instead of relying on a single model to recognize the pattern, the system can rely on a consensus between the plurality of models to identify the pattern.
Kirti does not train a plurality of different models using the same pattern. Again, Kirti only generally discusses training models, baselines, clustering, and finding common patterns. “[D]ata collected over time is used to build models of normal behavior (e.g., patterns of events and activity) and flag behavior that deviates from normal as abnormal behavior.” Kirti, ]} [0068], However, there is no discussion in Kirti of training multiple models with the same pattern. Therefore, it is respectfully requested that this rejection be withdrawn.
Examiner disagrees, again referring to paragraphs 0067 and 0073 of the Kirti reference regarding establishing normal user behavior; paragraph 0067 in particular posits an example wherein one model specifically may consider the source IP address of the access request to determine if there is anything anomalous about the user trying to log in from that location; whereas other models consider other aspects of the user’s behavior to detect anomalies therein.
Applicant’s remaining arguments, see page 10 of the RCE filed 2/3/21, with respect to the Kirti reference not employing different machine learning programs, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti (U.S. Patent Publication 2015/0319185) in view of Faigon (U.S. Patent Publication 2017/0353477) in view of James (U.S. Patent Publication 2018/0234302).

Regarding claims 1, 10, and 16:
Kirti discloses a computer-implemented method, system, and non-transitory computer-readable medium comprising, at a computer system of a security management system: obtaining activity data from a service provider system, wherein the activity data describes actions performed during use of a cloud service over a period of time, wherein the actions are performed by one or more users associated with a tenant (paragraphs 0018 and 0056-0059), wherein the service provider system provides the tenant with a tenant account, and wherein the tenant account enables the one or more users to access the cloud service (Ibid); identifying a pattern in the activity data, wherein the pattern corresponds to a series of actions performed over a subset of time during the period of time (establishing a baseline: paragraphs 0018, 0067, 0073 & 0088-0090); generating or updating a plurality of models associated with the cloud service, 
	Kirti does not explicitly disclose wherein each model is generated using a different machine learning program.  However, Faigon discloses a related invention for using machine learning to detect anomalous behavior, wherein that invention employs a plurality of user models for each tenant, and a plurality of tenant models (elements 116 & 106, respectively, of Figure 1), and wherein each model is processed by one of the hundreds of threads running in parallel, each thread effectively being a separate program within the machine learning engine (paragraph 0028).  It would have been obvious, prior to the time of the instant invention, for Kirti to employ a multithreaded machine learning engine to handle the various models needed to analyze each of the tenants and users as disclosed by Faigon, as doing so was a known option within the grasp of a person of ordinary skill in the art, in order to implement a scalable engine that can effectively process the enormous amounts of data in real-time (Faigon, Ibid).
	It is not clear from the Faigon disclosure if the various threads can be said to have been generated by different types of machine learning programs [i.e. algorithms] or if they are merely copies of the same algorithm.  However, James discloses a related 

Regarding claims 2, 11, and 17:	The combination further discloses wherein identifying the pattern includes mapping the activity data according a set of usage levels associated with the cloud service, and wherein mapping the activity data produces normalized activity data (Kirti, paragraph 0068). 

Regarding claims 3, 12, and 18:	The combination further discloses wherein identifying the pattern includes using a sliding window to identify local maxima in the activity data, and wherein the pattern includes a local maximum (Kirti, paragraphs 0096-0098). 

Regarding claims 4, 13, and 19:	The combination further discloses determining that a set of patterns in the activity data are similar; and generating a combined pattern by combining the set of patterns (Kirti: similar data across multiple clouds at paragraph 0068). 

Regarding claims 5, 14, and 20:	The combination further discloses generating the model in the plurality of models using a machine learning program, wherein the model is generated using a plurality of patterns determined from the activity data (Kirti: paragraphs 0064-0068). 

Regarding claim 7:	The combination further discloses wherein outputting the set of actions is based on the set of actions not corresponding to a majority of the plurality of models (Kirti: paragraphs 0089 & 0119-0120). 

Regarding claim 8:	The combination further discloses wherein each model from the plurality of models is associated with a weight, and wherein whether the set of actions does not correspond to a model from the plurality of models is determined by the weight associated with the model (Kirti: Ibid; Faigon: paragraphs 0096-0101). 

Regarding claim 9:	The combination further discloses wherein outputting the set of actions is based on the set of actions not corresponding to at least one model from the plurality of models (Kirti: Ibid; Faigon: paragraphs 0096-0099). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                             2/27/2021